Citation Nr: 1034025	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-20 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and an observer, P.P.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1963 until September 
1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in April 2006 and June 2009 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for the 
above-referenced claim.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  


FINDING OF FACT

The evidence of record does not show that the Veteran's diabetes 
mellitus, type II, is etiologically related to his period of 
active service or any incidents therein (to include 
presumptively).


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, 
nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA. Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2005 and February 2009, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

Adequate notice has been provided to the veteran prior to the 
transfer and certification of his case to the Board, and thus, 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) have been met.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding. 
Nevertheless, VA satisfied the notice requirements under Dingess 
by letter dated in April 2006, wherein VA informed the Veteran as 
to the type of evidence necessary to establish a disability 
rating or effective date.   

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim. 
 
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.§ 3.159(b). 
 
Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes:  (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA-authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c). 
 
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 
 
The Veteran has not been provided with a medical examination in 
relation to his claim regarding diabetes mellitus.  However, such 
examination is not required in this case.  The Board is required 
to seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical evidence 
of a current disability, establishes that the Veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 
 
Here, the evidence does not establish that the Veteran suffered 
an in-service event, injury, or disease related to the claimed 
condition.  Instead, his claim essentially relies upon the 
assertion that his diabetes mellitus should be afforded 
presumptive service connection due to herbicide exposure.  As 
discussed in full below, the Board finds that the preponderance 
of the evidence is against a finding of an in-service incurrence 
of the claimed condition.  Furthermore, the evidence does not 
show that the Veteran was directly or presumptively exposed to 
herbicides while serving off the shores of the Republic of 
Vietnam.  Therefore, without an in-service event, injury, or 
disease related to the claimed condition, there is no duty to 
provide a VA medical exam or further medical opinion.  See 38 
C.F.R. § 3.159(c)(4). 
 
In this case, the Veteran's service personnel records, service 
treatment records and all identified and authorized post-service 
treatment records have been requested or obtained.  Accordingly, 
all available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

The Veteran seeks service connection for diabetes mellitus, to 
include as due to herbicide exposure.  In order to establish 
direct service connection, three elements must be established.  
There must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R. § 3.303; Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 
 
Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection, 
in this case, diabetes mellitus, manifested itself to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
Also, specific diseases, to include Type II diabetes mellitus or 
adult-onset diabetes, have been found to be associated with 
exposure to certain herbicide agents used in the Republic of 
Vietnam.  38 C.F.R. § 3.309(e).  As such, if a Veteran is found 
to have been exposed to tactical herbicides during his military 
service, such as the chemical defoliant commonly known as "Agent 
Orange," service connection of a disease associated with that 
exposure is warranted on a presumptive basis even though there is 
no record of any such disease in service.  Id.; see also 38 
C.F.R. § 3.307(a)(6). 

The evidence does not show, nor does the Veteran contend that he 
experienced the onset of diabetes mellitus during his period of 
active service.  His service treatment records do not reflect any 
complaints of, nor treatment sought for, any problem related to 
blood sugar or symptoms of diabetes.  Without an in-service 
incurrence or aggravation of disease, service connection of 
diabetes mellitus is not warranted on a direct basis.  38 C.F.R. 
§ 3.303. 

Furthermore, the first clinical evidence of record reflecting a 
diagnosis of Type II diabetes mellitus is dated in December 1998.  
There is no evidence that the Veteran was diagnosed with diabetes 
before December 1998, during the three decades after his 
separation from military service.  Presumptive service connection 
for diabetes as a chronic disease is not warranted unless 
diabetes manifested itself to a compensable degree within one 
year of separation from service, in this case, no later than 
September 1967.  38 C.F.R. §§ 3.307, 3.309.  However, the Veteran 
contends in statements dated in December 2005 and January 2006 
that presumptive service connection for his diabetes mellitus is 
warranted due to exposure to herbicides during his service off 
the coast of the Republic of Vietnam.  In this regard, the 
Veteran denies that he actually set foot on the shores of Vietnam 
during his military service.  Instead, he claims that he was 
exposed to Agent Orange while his ship was located off the coast 
of Vietnam due to "whatever was in the air," and from moving 
materials and replenishing the ship's supplies while at sea.  
 
Regulations state that a Veteran who, during active military, 
naval, or air service, served in Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the Veteran was not exposed to any 
such agent during service.  38 U.S.C.A. § 1116(f).  However, 
service "in" the Republic of Vietnam has been interpreted as 
requiring a Veteran to have set foot on land in the Republic of 
Vietnam rather than mere shipboard service in offshore waters.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied 
(finding foot-on-land rule to be permissible statutory 
interpretation); see also 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii). 

The Veteran's service personnel records are of record and reflect 
his service in the U.S. Navy.  These records show that the 
Veteran served aboard the U.S.S. Independence as an aviation 
electronics technician.  A document included with the Veteran's 
service personnel records shows that during the time the Veteran 
was assigned to this ship, the U.S.S. Independence was located 
off the shores of Vietnam from May 1965 until November 1965.  
Thus, it is undisputed that the Veteran served in the official 
waters of the Republic of Vietnam.
 
The RO contacted the National Personnel Records Center (NPRC) in 
an attempt to verify whether the Veteran was exposed to 
herbicides during his military service.  Specifically, in 
December 2005 the RO requested any records indicating that the 
Veteran was exposed to herbicides.  In January 2006, the NPRC 
replied that there were no records of herbicide exposure.  In 
February 2007, the NPRC informed the RO that it conducted an 
extensive and thorough search of its records, but it was unable 
to locate records reflecting any dates that showed that the 
Veteran served in Vietnam.   

The Board notes that in May 2009, the U.S. Army and Joint 
Services Records Research Center (JSRRC) issued a Memorandum for 
Record subjected "Research Findings Regarding Navy and Coast 
Guard Ships During the Vietnam Era;" which noted that "to date, 
the JSRRC has found no evidence that indicates Navy or Coast 
Guard ships transported tactical herbicides from the United 
States to the Republic of Vietnam or that ships operating off the 
coast of Vietnam used, stored, tested, or transported tactical 
herbicides.  The memorandum further noted that the JSRRC could 
not document or verify that a shipboard Veteran was exposed to 
tactical herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam."  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.
 
While the Veteran served in the official waters of the Republic 
of Vietnam, the evidence does not show that the Veteran's service 
aboard the U.S.S. Independence was such that he ever "set foot" 
upon the ground of Vietnam as required for presumptive service 
connection based upon herbicide exposure to apply.  In a January 
2006 statement and during the May 2010 Travel Board hearing, the 
Veteran denied ever setting foot onto the shores of Vietnam 
during his military service.  
 
Therefore, while the Veteran's service may have brought him in 
relatively close proximity to the Republic of Vietnam, the 
evidence does not show, nor does the Veteran contend that he was 
physically present within the boundaries of the Republic.  
Accordingly, he is not entitled to presumptive service connection 
based upon herbicide exposure.  Haas, 525 F.3d 1168; 38 C.F.R. §§ 
3.307, 3.309. 
 
The Board acknowledges the Veteran's contentions, as made in the 
statements submitted in support of his claim and during the May 
2010 Travel Board hearing, that he was exposed to Agent Orange 
due to the "whatever was in the air" while the U.S.S. 
Independence was located off the coast of Vietnam and due to 
handling materials and supplies.  However, the May 2009 
Memorandum from the JSRRC has explicitly found that no evidence, 
to include a thorough review of ships histories, deck logs, and 
other official military documents, indicates that any Navy or 
Coast Guard ship is known to have used, stored, tested, or 
transported tactical herbicides off the coast of Vietnam. 

Therefore, after considering all of the evidence of record, the 
Board finds that there is no evidence that the Veteran was 
directly or presumptively exposed to herbicides during his 
service in the offshore waters of the Republic of Vietnam.  As 
such, presumptive service connection for diabetes mellitus based 
on exposure to herbicides is not warranted.  Also, as previously 
discussed, the evidence does not show that service connection for 
diabetes mellitus is warranted under any other theory of 
entitlement. 
 
There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his 
current diabetes mellitus is related to his period of active 
service.  While the Board is sympathetic to the Veteran's 
contentions, in the final analysis, the preponderance of the 
competent medical evidence of record does not establish the 
necessary nexus to service and does not support his assertions. 
 
The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the Veteran's claim.  As such, that 
doctrine is not applicable in the instant appeal and the claim of 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, must be denied.


ORDER

Service connection for diabetes mellitus, type II, to include as 
due to herbicide exposure is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


